On Motion for Rehearing.

As to the application of- the statute of frauds, the following is in substance the argument of counsel-:
.. Jqdge.,Currier.noticed none .of the authorities cited except the case of.Hughes v. Moore, That was. a suit at law to recover a.sum of money verbally agreed to be paid 'to plaintiff, first, as compensation for the loss of his equitable title; and, second, in lieu of all the damage done plaintiff by the misconduct of the defendant in depriving .plaintiff .of the title. The case' before.this court is not at law, but in equity; it.is not- to recover a sum of money, but to divest the title to real estate.
The opinion of Judge Bliss is short, and turns on this sentence : “ One who sells his equitable interest in land, receives the consideration and yields possession, will not be permitted to Say ■ afterward - that the assignment was-, not in. .writing;. or, .if the holder 1 of the equity surrenders to him who has the legal title, accepts- the consideration.and gives possession,- the contract is executed, ■ his equity is dead,- and no court-of equity could enforce it.” ■ ■
Undoubtedly, that is the law;-but-it-is not thé-law of .this-case, for the reason- that the main.-element of - the principle — -.to-wit, the transfer of-possession — is..-not in this -case.' No fine has ever pretended-that-Grumley. delivered possession to-Webb after March 7; 1865. Webb has held possession continuously ever since 1855. If the pretended purchaser is ,in possession before and at the time of the alleged contract, his continuing in possession amounts to nothing, and .is to be ascribed to his. original possession and not, to the alleged, contract.. (Price v. Hart, 29 Mo. 173; Young v. Montgomery, 28. Mo. 605; Bean. v. Valle, 2 Mo. 109 ; Poag v. Sandifer, 5 Rich. Eq. 181; Aitkin v. Young, 12 Penn. St. 15-24 ; Armstrong v. Kattenhorn, 11 Ohio, 271; Brennan v. Bolton, 2 Drew. & W. 355; Jones v. Peterman, 3 Serg. & R. 543 ; Phillips v. Thompson, 1 Johns. Ch. 149; Frame v. Dawson, 14 Ves. 387; Wills v. Stradling, 3 Ves. 381.)
Again, the mere payment of purchase, money amounts to nothing. (Purcell v. Miner, 4 Wall. 517; Price v. Hart, 29 Mo. 173 ; Goucher v. Martin, 9 Watts, 107; Frame v. Dawson, 14 Ves. 387; Armstrong v. Kattenhorn, 11 Ohio, 271 ; Church of the Advent v. Farrow, 7,Rich. Eq. 383.).
Further, no improvements have been made, in part' performance of the contract. The.only improvement made was in.1864, a year before the making of. .the alleged agreement. The act of part performance must result unequivocally from the agreement, and be such as would not have taken place but for the agreement. (Purcell v. Miner, 4 Wall. 517; Moore v. Small, 19 Penn. St. 461; Osborne v. Phelps, 19 Conn. 68; Woods v. Farmare, 10 Watts, 195 et seq.; McMurtrie v. Bennett, Harr. Ch. 124; Wack v. Sorber, 2 Whart. 390.)
Einally, to take the case out of the.statute on the plea of part performance, the contract itself must be-established by “indubitable proof” in “every part.” (Purcell v. Miner, supra, and other authorities above, cited.)
. The court also overlooked this point made by us. At the time of the settlement, March. 7, 1865,-.the only .matters in controversy were the judgment for the rents, of .the old lease, $11,500, and the $7,000 suit .for the value of the buildings. Had both of these been..settled.-for the $6,500 it would not have'affected the present suit for.the new lease, because- the buildings are not co-extensive with the new lease ; they are merely .an incident of the lease. . The bricks were, worth but $500, the lease not less than $12,000.
Bliss, Judge,
delivered the opinion of the court;
The plaintiff moves for á rehearing, first, upon tne ground that the court has mistaken the record in supposing that it differed. from the former one, and, argumentatively, that we' are bound by the former finding upon the facts.
We have distinctly recognized the former opinion upon' questions of law as governing the law of the case. ■ As the record stands, we could scarcely go further. A general mandate has gone down to try the whole case de novo upon the principles so settled, and the record of the trial has come back increased over the old one by hundreds of pages. If we are bound by a former finding of the facts, why a new trial? Why was not a transfer of Grumley’s equity adjudged, and only an account of the rents directed ? It is folly to say that the facts are concluded ; it is our duty again to consider them, and especially to ascertain whether the new features of the evidence throw any light upon the case. If the present record were the same as the old one, the former finding should control us, unless “injustice to the rights of the parties would be done^by adhering to the first opinion” (Chamber’s Adm’r v. Smith’s Adm’r, 30 Mo. 156), but it is not the same.
I have looked with increased anxiety to see what the plaintiff meant by releasing not only Bigham & Webb, but also Webb, against whom, individually, -he was pursuing a separate claim, When the case was formerly here, I felt great doubt upon this vital point. The evidence was conflicting; there was difference of opinion, and I yielded my doubts to what then seemed to be the equities of the case. But the evidence now makes it clear that the $6,500 was a fair equivalent for the claims then in litigation ; and there is no doubt whatever that Webb paid that sum with the full understanding that it satisfied every demand.
Mr. Krum “insisted” upon including -everything in the settlement, and Mr. Broadhead yielded to it. This fact is new and important, and rests upon the undisputed testimony of Mr. Broad-head. Webb understood that everything was settled; his counsel so understood it; Grrumley’s counsel so understood it, and, so *603understanding, “explained” tbe receipt to bis client, and supposed, when tbe facts were fresb in bis memory, that £‘ Crumley knew all about it.” Tbe fact of this explanation is also new and significant, coming as it did from a party who understood tbe settlement to embrace everything. Upon tbe controlling point of tbe case which so bung in doubt, does not this new evidence throw light ? To my mind it greatly contributes to remove tbe obscurity of the transaction, and in connection with tbe conduct of tbe parties and tbe other evidence, it gives a significance to tbe general language of tbe receipt in harmony with its terms. Against all this, against tbe positive testimony of Mr. Krum and Mr. Webb, given now as before, against tbe understanding of Mr. Crumley’s counsel, bis acts in making tbe settlement, dismissing tbe suit, explaining tbe receipt to bis client, tbe apparent abandonment of the case by the latter, and against tbe general equities of tbe case as they now appear, we are required to assume as truth tbe unsupported recollection of Mr. Grumley, and because of a former finding! If tbe last record presents' nothing new, I was greatly deceived as to tbe former one.
Second. A new and further ground is now urged in support of tbe motion, that if tbe settlement covered tbe suit then pending for tbe value of tbe buildings, it did not embrace tbe plaintiff’s claim upon tbe leasehold. In other words, Mr. Grumley’s counsel present him in tbe attitude of prosecuting a claim to recover tbe value of tbe improvements upon tbe premises, consisting entirely of buildings; and having succeeded in that, now seeking to recover back tbe buildings themselves, in their improved condition, in a suit for tbe leasehold. Tbe remarkable prosperity of tbe city, with tbe repairs and fitting up of tbe buildings, may have so enhanced tbe value of tbe leasehold as to make it now an object of pursuit. But tbe claim will not avail him, both because of its inherent vice, and because tbe whole matter of tbe lease was covered by tbe settlement.
In tbe decision of this cause it was held that tbe general words of tbe receipt were broad enough, unless otherwise understood, to embrace and discharge not only tbe second suit, but “ all causes of action then existing in favor of tbe plaintiff against tbe defend-*604ante., whether-joint or several,” and that such was their, effect,-so far as any claims pertain to or grow out pf the lease.. The point now made was not overlooked, though the argument of counsel and the language of the court was directed almost entirely to the pending suit. But the settlement between Messrs. Broadhead and Krum, as they state .it, not .only.included the second suit, but “the whole thing.” Mr. Broadhead testified that “Judge Krum insisted upon a settlement, of the whole thing. I am confident of that; I yielded,to that.” And Mr...Krum testifies that Grumley recognized the settlement- as including “the .whole controversy about this property,” and that the .parties,, as he understood them to say, “had come to.,a.settlement of all their difficulties.” That Mr. Broadhead here details the facts as they ■actually occurred is not denied; that he explained to Grumley .the receipt evidencing this sweeping settlement .is not denied; that he was therein frank .and.faithful to.his client is not questioned ; .yet it .is still insisted upon that Grumley.was left in the dark as to the .true character of the settlement, and that, too, in face of the fact that he read and signed,a receipt which declared in. express terms,.and in language., to which, men usually attach but one meaning, that the $6,500 was accepted as a full satisfaction ..of..all claims and demands then had. or held against the defendant.
. But I will not pursue the subject further. . The sweeping ..words ..of. the receipt harmonize perfectly with the sweeping character of. the ,settlement, and it is perfectly evident, that the parties intended a settlement which should .embrace everything, and leave nothing, respecting the leasehold for future adjustment. To disturb such a settlement at this late day, in the view of a majority of .the court, would be to., take a step which there is nothing in the reeord to justify, ...
With the concurrence of Judge Curriér, the motion is overruled. Judge Wagner dissents.
Wagner, Judge,
dissenting.
. . A motion far & rehearing was filed , in this cas.e and has been overruled ,by. a majority of the court.. As reasons for that action *605it is again reiterated that the case is essentially different from what it was when the record was in this court before, and that new and important evidence has developed the fact and made it perfectly clear that the settlement entered into between Grumley and Webb, by which the former received $6,500 for his judgment, was a final adjustment of everything between the parties, and effectually precludes Grumley from the further prosecution of this suit. But this assumption rests on mere assertion. A few detached and fragmentary sentences are wrested from the context in the evidence, and, thus contorted, are sought to uphold and sustain this view. As stated in the previous dissenting opinion in this case, I claim that all the material evidence is substantially the same in both cases. It would be a just and legitimate mode, in the determination "of a controversy like this, for those who assert the existence of certain facts to show those facts by the record; but such a course has not been pursued, and I apprehend if it had been attempted it would have proved a sheer .failure. The facts mainly hinge upon the testimony of two witnesses, Krum and Broadhead. ■ They were the attorneys, and it was principally through their instrumentality that the compromise in reference to the first judgment was brought' about. Grumley, it may be said, is an interested party, and his evidence may be regarded only so far as it is borne out and corroborated by the surrounding facts and circumstances. As for Webb, his course and conduct in this whole matter has been such as to show that he is utterly unworthy of credit.
I have compared the testimony of Broadhead and Krum on all the material parts, as taken on both trials, and here insert the same in parallel columns.
TESTIMONY OE BROADHEAD ON EIRST TRIAL.
“Was attorney for Grumley in the $7,000 against Webb, and also in the suit of Grumley v. JBigham, Webb & Pond. There was judgment in the last suit for $11,600. I was satisfied the judgment was too large.
“ After the judgment was obtained there was a negotiation for its settlement between myself and Judge Krum,
TESTIMONY OE BROADHEAD ON SECOND TRIAL.
“Recollect the suit of Grumley v. Bigham, Webb & Pond, in which the judgment of $11,000 was recovered. I was counsel for Grumley. Was his counsel also in the $7,000 suit. Recollect the negotiations for settlement. Negotiations were entered into to settle the case between Judge Krum and myself. *606and finally we agreed on a compromise on March 7, 1865, and settled for the amount paid.
“ The negotiation was with regard to this judgment of $11,500. This $7,000 suit against Webb alone did not engage my attention much, for I had pretty much abandoned all hope of recovering the judgment obtained. The settlement was finally made at my office, but the negotiations were had at Krum’s. I signed the order of dismissal of the $7,000 suit. Grumley.signed the other two papers relating to the judgment.
“I got these papers (the receipts) from Judge Krum. He drew them up in conformity with agreements which he and I had. Judge Krum gave me a check for $6,500. My understanding was that this settled the whole suit between the parties. Grumley gave me no special authority to dismiss the $7,000 suit. Grumley never gave me any.authority to dismiss that $7,000 suit. I dismissed it on my own responsibility. I had no authority to settle that suit. My understanding was that it was included in the settlement. My understanding was that the settlement included all pending matters of controversy between the parties. Think that Grumley signed the papers at my office.
“ Cannot recollect that Judge Krum came to my office with Grumley with the papers, nor can I say that Grumley was present when I got the check from Judge Krum. I cannot say that I took out my fees in any other cases than the one where we had judgment. Grum-ley went, shortly after the settlement, to Memphis, in the beginning of 1865, and wrote to me repeatedly to go on with this $7,000 suit. He spoke to me when he came back here afterward about this $7,000 suit, and it seemed to be his idea that the suit was still pending. I do not recollect ever speaking
“I saw the judgment was too large. *******
“I think we were entitled to between $8,000 and $9,000. * * *
Judge Krum thought we were entitled to about $5,000. The $5,000 and $8,000 were the amounts that divided us. The matter was finally adjusted for $6,500. I called on Grumley at Third and Washington avenue on the morning of the settlement. I think it was after Judge Krum and myself had agreed upon the $6,500. I am not positive whether he had agreed or whether I saw him there to get him to agree to it. At any rate I had made up my mind to settle at $6,600. Judge Krum and myself, I think, had come together at those figures. The most distinct matter that 1 recollect of in regard to the settlement is the fact that I settled the amount with Grumley in my office and paid him over the money.
“ I settled with Grumley at my office. None present but myself and himself; Mr. Sharp was in the office and maybe Mr. Haeussler was in the office. Trec-ollect distinctly of calling to see Grum-ley on Third and "Washington avenue, but what about I do not recollect now; I think it was to urge him to make a settlement.
“Do not recollect where I settled with Judge Krum, but my impression is that Judge Krum gave me the check at his office. I have been thinking about that a good deal, and that is my best impression. There was no one present but him and myself. That 1 am very positive about.
“I am quite sure Grumley'was not present when Judge Krum and myself had any talk about this matter. Do not recollect whether the receipt was given first or the check, or whether they were both given at the same time.
“Grumley signed the receipt in my | office. I am quite sure no one was *607to Q-rumley about settling the $7,000 suit. Judge Krum and I contended for different amounts. There was an error in the judgment. It was for too much. Judge Krum insisted the error should reduce the judgment to $5,000, and I stuck at $7,000, may he $8,000 or $9,000. I advised Qrumley to take $7,000. We finally agreed on $6,500. After Grumley came back from Memphis he insisted on the $7,000 suit going on; seemed not to know that it had been dismissed. . I never told him that it was, or that the costs had been paid.
“Saw Grumley at Third and Washington avenue, where he was clerking, on the morning of the settlement, and made an appointment with him to meet me. He came to my office by appointment to settle with me. I am quite sure there was no one with Grumley when he came to settle with me. I don’t think Grumley was present when I got the papers from Judge Krum. Grumley was not present at any time when Webb or Krum was present.
“ When I saw Grumley the day of the settlement, at Third and Washington avenue, I did not yet have the papers. I got them from Judge Krum afterward.
“Grumley never saw the order of dismissal of the $7,000 suit. I am sure he did not.” present when Grumley and I had any settlement about this matter.
“Do not recollect whether Judge Krum gave me the order for dismissal at the same time he gave me the other papers. I do not think Grumley ever saw the order of dismissal.
“Do not recollect whether I saw Grumley at his stole the day of the settlement. Recollect I saw him at the clothing store, but can’t say whether the settlement was made that day or the day after. My best recollection is that, it was made the same day. Grum-ley came to my office, I believe, the same day I saw him in his store, but can’t say how he got the information that I had the money for him. I went to see Grumley that day, because, although he had authorized me to settle the matter, I would not take the responsibility of settling for any man without his consent, although Judge Krum and myself had agreed upon the settlement. In what manner exactly the papers passed through my hands, I don’t know. I saw Judge Krum repeatedly about this matter. Judge Krum wanted the settlement should include Ijoth cases. The main matter in my mind was the judgment. Judge Krum wanted to include the other suit. I had not much faith in the other suit. Don’t know wh.ether the settlement was to include the other suit, from the fact that the other suit was to be dismissed. I inferred that it was to be dismissed by agreement. I don’t think I was authorized to settle anything but the judgment. Don’t recollect that I ever told Grum-ley that the suit .was dismissed at or about the time of the settlement. My impression, was that Grumley knew about it. I have no distinct recollection of telling him about it until his return from Memphis. * * * My impression is that I charged Grumley a fee only in the case in which judgment had *608been obtained. * * ' * My understanding was that the settlement was to cover both suits.
“ My impression about the matter is that Judge Krum and I bad agreed on $6,500, and I went to Grumley to see whether he would agree to it, and then the papers were drawn up. That is my impression merely. I got the papers; got them from Judge Krum, I think; think Judge Krum gave me the check. I have no recollection of any one being present when Judge Krum and I had anything to do with this^case. No one was with Grumley when he came to my office on the day of the settlement. I don’t know of Grumley’s ever taking the matter into his own hands at all. If he did, I did not know it. I don’t recollect of Judge Krum ever telling me that he had settled with Grumley. If there was any negotiation between the parties, I never heard of it.. Don’t know that Grumley was aware that 1 was settling the $7,000 suit, and that Webb was to pay the costs. Had I told Grumley to take $3,000 for his judgment, I am satisfied he would'have done it. The judgment is the only thing Ire-collect talking to Grumley about. I can not give any satisfactory explanation of how I came to settle the $7,000 suit.”
I will now in like manner refer to the testimony of Krum:
TESTIMONY OS’ KRUM ON FIRST TRIAL.
“ I was present when the terms of the settlement which led to the execution of these papers were discussed. Both parties were present. I drew these papers while Webb and Grumley were sitting by my table in my office.
“Webb remarked something to this effect: 1 Well 1 we have now come to a settlement; ’ and stated the amount that he agreed to pay, and that was $6,500. He was to pay $6,500 to settle the whole controversy, in respect to the whole of those leasehold premises.
TESTIMONY ON KRUM ON SECOND TRIAL.
“Know-the parties. Was counsel for Webb in a suit brought by Grum-ley against Bigham, Webb & Pond; and also in another suit against W ebb alone. I attended personally to both suits.
“ Know of attempts to compromise after decree of $11,522. Webb authorized me to make a settlement of the whole matter in regard to the leasehold premises. I attempted to do that; consulted Mr. Broadhead. Mr. Broadhead was attorney for Grum-*609The settlement covered both suits. Webb was to pay the costs in both cases, and the pending suit of $7,000 was to be dismissed, and I was instructed to draw the papers accordingly. I stated: ‘Now, I understand this to be a full settlement of the whole controversy,’ and Webb and Grumley I understood to assent to it. I then wrote those two papers — that is, the receipt for $8,500, and this direction to the clerk of the court to enter satisfaction of the $11,000 judgment on the record ; and also this memorandum dismissing this $7,000 suit, and read them in the presence of both parties. Webb had a check for the amount of $6,500. Went with Grumley to Broadhead, at Broadhead’s office. Webb paid costs in both cases. Do not know whether I saw Grumley sign the receipt or not.
“Mr. Broadhead is mistaken, as he and I did not close the controversy. At the time of that settlement, the only matters of controversy were the matters involved in the two suits, that is to say, the judgment of $11,522.54, and the pending $7,000 suit; but I understood that this was a settlement of all controversies between the parties. I drew up the two papers signed by Grumley, and the one signed by Sharp & Broadhead. Sharp & Broad-head signed the order of dismissal. I may have had them sign it because I may have thought the clerk of the court ijjould not know Gruniley’s signature. The clerk of the court would have known Grumley’s signature to that as well as to the paper directing the entry of satisfaction of the judgment. I do not know why I did not have Grumley himself sign that order directing the dismissal of the $7,000 suit. The $7,000 suit was included in that settlement, and was to be dismissed. That I am positive of; as sure of it as of anything.” iey. We did not arrive at any adjustment.
“ One morning, after I had had my last interview with Mr. Broadhead, Webb and Grumley came to my office. They took a seat near my table and had a conversation, and then turned round and stated the object of their call.
“Webb said: ‘We have at last come to a settlement of all our difficulties.’
“ Webb stated the amount he was to pay, and one of the two said that Webb was to pay the costs of both suits, and they desired me to draw up the necessary papers.. As I was about to do so, I said: ‘Now, gentlemen, I understand that this is a settlement of the whole controversy about this property between you,’ and I understood them to assent to it.
“ When they assented, I then turned round to my desk and wrote these papers, or rather two of them."
[Papers here read in evidence and set out in hoee verba.]
“I allude to the one, the satisfaction in discharge of all claims, dated March 7, 1865, and the one acknowledging satisfaction of the judgment. I have marked the three papers A, B and C. I read A and B -in the presence of both parties. * * * I won’t undertake to say whether I read this at the same time — that is, the order of dismissal. Perhaps I did. If I wrote that there I read that to them also. Think I wrote that at my office. After I had read these papers, Mr. Webb handgd me his check for the amount, $6,500, and requested me to see what the costs would be. That was in the presence of Grum-ley. These two papers were signed and given to Grumley. Grumley and I,then went over to Broadhead’s office. Mt. Broadhead had requested me'to have the funds pass thrdhgh his hands. The order of dismissal was signed at the same time *610by Sharp and Broadhead, I think. Am quite sure Grumley was present when I passed over the cheek. Think I proposed to Broadhead on the part of Webb to pay $5,000. Broadhead and myself both agreed there were errors in the decree of $11,522.64. We differed perhaps $1,000 or $2,000. Broadhead and myself never concluded anything.
“It seems to me I had seen Webb and Grumley together in regard to this settlement, previous to the time above stated, when they came to my office. I might have got the impression from the fact that I had been informed that they had been talking together.
“ I drew up the three papers A, B and C in my office; think I read them to Grumley. I think I am certain about that. My conviction is very clear upon that point.
“I am quite positive that I read the three papers to Grumley there at my office. I think I did. The paper marked 0 is signed by the firm- name of Sharp & Broadhead. The signature was written by Mr. Broadhead. I bad Mr. Broadhead sign that order of dismissal because I thought the clerk of the court might not know Grumley’s signature if he signed it; therefore I had it signed by Sharp & Broadhead, so that the clerk of the court would dismiss the $7,000 suit. I suppose the clerk of the court would have known Grumley’s signature to that as well as to the other. I can give no.,reason' other than the one just given why I had Grumley sign two of these papers, and Sharp & Broadhead the order of dismissal.”
The above constitutes the material portions of the testimony of both Broadhead and Krum, taken at the first and second trials. An examination of it shows most conclusively that there is really no difference. In substance and sense it is precisely the same. Some paragraphs are changed so as to stand in different order *611in the arrangement, and the phraseology in some instances is changed; but it would puzzle the most acute and refined intellect to point out any real difference in substance. To talk about harmonizing the evidence of these two witnesses is simply ridiculous and absurd. In essential parts they flatly and squarely contradict each other. The truth is, the matter was faded and dim in their minds, and they had different impressions. But one thing is abundantly apparent, and that is that Broadhead had no authority to compromise and dismiss the $7,000 suit, and that Grumley was wholly ignorant that any arrangement had been made respecting it until after his return from Memphis, many months subsequent. Broadhead unequivocally disclaims any authority from Grumley to compromise this suit for $7,000, but has an impression that it was to be dismissed. If the judgment and suit were both included in the settlement, why was not ihe order for the dismissal, as well as the other two papers, signed by Grumley ? When they want a receipt that will bind Grumley, and an order for entering satisfaction on the record, then his signature is procured; but the order of dismissal is strangely and unaccountably withheld from him. It would not do to say that the clerk would not know his signature, for the clerk would know it as well in the one case as in the other. The parties were willing to risk his signature in the matter of the receipt and the entry of satisfaction on the record. Why not risk it also to the order of dismissal if that came within the terms of the agreement ? No attempt has been made to answer this question, and I imagine it would be found very difficult to answer. Broadhead says that he cannot give any satisfactory explanation of how he came to settle the second suit; and Krum says he cannot give any satisfactory explanation of how it happened that Sharp & Broadhead signed the order of dismissal, instead of Grumley. In these statements-I am of the opinion that they are both correct. This examination! of the evidence, in connection with my prior dissenting opinion1,, must suffice. One of the concurring judges, to evade the statute of frauds, uses this language: “ One who sells his equitable inters est in land, receives the consideration and yields ^possession, will not be permitted to say afterward that the assignment was not in *612writing; or, if tbe bolder of tbe equity surrenders to birn wbo bas tbe legal title, accepts tbe consideration and gives possession, the contract is executed, bis equity is dead, and no court of equity could enforce it.” I readily admit that this is tbe law, but it bas no application to this case.
Tbe transfer of possession, which is necessary to- take it out of •the statute, is wholly wanting. Tbe mere payment of tbe purchase money does not take tbe case out of tbe operation of the statute, and there is not one particle of evidence to show that Grumley ever delivered possession to Webb in pursuance of this pretended agreement. Webb’s possession was wrongful, and Grumley never acquiesced in it. Tbe record is entirely barren to support tbe proposition of law above enunciated.
Again, if we admit'for tbe sake of tbe argument - that the .$7,000 suit was compromised, it in nowise bars Grumley from recovering in this suit. That suit and tbe present one are totally different as respects tbe subject-matter. That, was purely for personalty, this is for realty. Tbe $7,000 suit set up a right in Grumley to remove the buildings before January 1, 1864, and alleged that Webb refused to allow their removal after January 1, 1864, thereby damaging him $7,000; and a demurrer bad-been sustained to tbe petition. The action was founded on the supposition that tbe buildings were mere personal property, and Webb’s refusal to allow them to be removed amounted to a conversion. Nothing was said about the interest in tbe leasehold, nor was it thought of at the time. The sale of some old buildings was never intended to carry with it a valuable interest in lands. Tbe buildings are not co-extensive with tbe lease, but are simply incident to it, and tbe sale or conversion of tbe buildings would not convey tbe interest in the lease. This suit is now for the equitable interest in tbe lease, and it bas no identity with tbe $7,000 suit, which it is alleged was settled, but which I wholly deny.
My conclusion on tbe whole case is that tbe decision was wrong, and that a rehearing should be granted.
*613SEPARATE OPINION OF JUDGE CURRIER.
I have examined this case with care, and have already fully expressed my views upon it. I have now re-examined it, but find no occasion to recall, modify or explain the views and positions previously taken, or for a further prolongation of the general discussion. Justice to the court and the cause, however, demands that some notice should be taken of the remarkable dissenting opinion filed under this motion.
That opinion starts out with the proposition that the disputed facts “mainly hinge upon the testimony of two witnesses, Krum and Broadhead.” It then undertakes to set out and display the testimony of these witnesses in extenso in “ all its material parts.” It is the grave inaccuracy of these recitals of the evidence that chiefly requires attention.
The scope of the settlement and Grumley’s knowledge of it were the vital facts submitted for investigation. Was the settlement sweeping, including all causes of difference ? Did Grumley know of its real character ? These were the questions to be considered and decided. Now, the dissenting opinion, instead of stating, omits and totally ignores the - most material parts of Broadhead’s testimony that bears directly upon these issues. I think the same omissions will be found in the statement and brief of plaintiff’s counsel.
Broadhead not only testified that Krum “wanted” to include the second suit, and that he “understood” it to be included, but he says, with emphasis, that the second suit was in fact included, and that Krum insisted upon having it so. He says: “Judge Krum insisted upon a settlement of the whole thing. I am CONFIDENT OF THAT. I YIELDED TO THAT.” Again he testifies that he explained to Grumley the receipt evidencing this sweeping settlement, reducing it to a moral certainty that Grumley was apprised of its true character. All this evidence is dropped out of what is represented to be “ all the material parts ” of Broad-head’s testimony. It would have been quite as accurate to have presented the part left out, and then held that up as being all that was material. It is not the number of words a witness uses *614that renders his testimony important, but the number and character of the facts he discloses.
In the decision of this cause, a majority of the court deduced from the evidence the following propositions or conclusions of fact, to-wit:
“ 1. Col. Broadhead was the authorized and fully trusted representative of the plaintiff in his negotiations for a settlement. He was of the opinion, as he testifies, that Grumley would have settled for $3,000 had he advised it.
“ 2- In these negotiations Broadhead came to a clear and definite understanding with the counsel of the opposite party that the settlement should include both suits. That was insisted upon ■and he yielded to the demand.
“ 3. It therefore appears that the plaintiff’s counsel, Col. Broad-head, knew that the settlement was understood to include the second as well as the first suit, and that it was understood by himself and the opposite party to be embraced in the receipt.
“4. Thus knowing and understanding the facts of the settlement, he expounded the receipt to his client. If the exposition was a fair one — and the contrary is not pretended — Grumley was thereby advised of the scope of the settlement and the import of the receipt as the same were understood by Broadhead and the opposite party. In a word, he was made to “know all about it,” and Broadhead testifies, as we have seen, that he supposed at the time that such was the fact. '
“5. This matter is not left to inference alone. Grumley’s knowledge is shown affirmatively by the testimony of Judge Krum. I find it to be true, as testified by this witness, that Grumley was in the witness’s office on the day of the settlement in company with Webb, and that he there recognized the settlement as including the subject-matter of both suits.
“6. Grumley’s subsequent conduct accords with this view, and is inconsistent with the notion that he believed the second suit was left to be fought out in the courts. He gave it no attention thenceforward for nearly a year and a half, or at least not enough attention, according to his own swearing, to ascertain that it had *615been dismissed, untill it had been out of court nearly eighteen' months.
‘ ‘ 7. The settlement, assuming it to have embraced both suits, was still fair and reasonable. The evidence shows that the $6,500 paid by Webb was a full equivalent for the balance due on the rent account, and for the value of the houses sued for in the second suit. ”
It has been insisted that Broadhead’s authority to negotiate, mentioned in the first'.proposition, was limited to the judgment, and an effort has been made to explain away the force of the facts recited in the sixth proposition. Otherwise than this, no definite and tangible objection has been taken to the soundness of any one of the propositions above recited. All else is indefinite, vague, uncertain — a violent general assault, without attacking anything specific except personal character.
The second, third and fourth propositions rest mainly upon the testimony of Col. Broadhead. That testimony is fully set out in the record, but not a word of it'can be found in the recitals of evidence contained in the dissenting opinion.
The second, third, fourth and seventh propositions rest mainly upon new evidence — that is, evidence contained in the present record which was not in the first. Whether it requires any remarkable mental acumen to distinguish the one record from the other I do not care to discuss.
There occurs in my former opinion this statement: “It is an entire mistake to suppose that there is any serious conflict between Judge Krum and Col. Broadhead. They differ as to details, but they agree perfectly as to the substance of the settlement — that it was to include both suits.” I desire to reiterate and re-affirm the entire accuracy of this statement. There' is nothing in the evidence at variance vrith it.
The fifth proposition above recited rests mainly upon Judge Krum, and it is the only one of the seven propositions that depends upon his testimony in the slightest degree. On this issue the great struggle in the case has been to BREAK down Judge Krum, so as to destroy the evidence on which this proposition rests. It is with that view that a desperate effort is made *616to keep up the idea o£ an irreconcilable antagonism between him and Col. Broadhead. But Broadhead does not contradict the evidence on which the fifth proposition is based.
He was not present, and knew nothing, and did not claim to know anything, of the occurrences in Krum’s office on the 7th of March, 1865, to.which Krum testifies. The attempt to array Broadhead against Krum on that point is a total failure. Failing in that, the fifth proposition must' stand. That being sustained, it would be of no avail to the plaintiff if the remaining six were decided in his favor.
I concur in overruling the motion.